In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals (1) from stated portions of an order of *707the Supreme Court, Westchester County (LaCava, J.), entered April 1, 2005, which, among other things, denied that branch of her cross motion which was for leave to serve and file a second amended complaint adding a claim for punitive damages, and (2) from so much of an order of the same court entered November 17, 2005, as denied her motion for leave to renew that branch of her cross motion which was for leave to serve and file a second amended complaint adding a claim for punitive damages.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs cross motion which was for leave to serve and file a second amended complaint adding a claim for punitive damages {see CPLR 3025 [b]; Lavanant v General Acc. Ins. Co. of Am., 212 AD2d 450 [1995]; Mills v Pappas, 174 AD2d 780 [1991]; Brown v Samalin & Bock, 155 AD2d 407 [1989]; see also Cary v Fisher, 101 AD2d 924 [1984]).
Further, the Supreme Court properly denied that branch of the plaintiffs motion which was for leave to renew where the plaintiff failed to proffer any “new” facts which were not submitted on the prior cross motion for leave to serve and file a second amended complaint adding a claim for punitive damages (see Simpson v Cook Pony Farm Real Estate, Inc., 12 AD3d 496 [2004]; Medina v New York City Health & Hosps. Corp. [Woodhull Med. & Mental Health Ctr.], 22 AD3d 814, 815 [2005]; Lawson v Aspen Ford, Inc., 15 AD3d 628 [2005]).
The plaintiffs remaining contentions are without merit. Goldstein, J.E, Skelos, Lunn and Covello, JJ., concur.